Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
Claims 1-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
 A foldable electronic device comprising: a hinge structure; a foldable housing comprising a folding area in which the electronic device is substantially folded about a folding axis, the foldable housing comprising: a first housing structure connected to the hinge structure, the first housing structure comprising: a first surface facing in a first direction and a second surface facing in a second direction opposite the first direction, and 
a first printed circuit board on which a plurality of electronic components are mounted; and a second housing structure connected to the hinge structure, the second housing structure comprising: a third surface facing in a third direction and a fourth surface facing in a fourth direction opposite the third direction, and 

a first flexible connection member placed across at least a portion of an inside of the first housing structure and at least a portion of an inside of the second housing structure, and configured to electrically connect the first printed circuit board and the second printed circuit board via connection ends disposed at opposite ends thereof, the first flexible connection member comprising a wire configured to transmit a communication signal including a radio frequency (RF) signal; 
a second flexible connection member placed across at least a portion of an inside of the first housing structure and at least a portion of an inside of the second housing structure, and configured to electrically connect the first printed circuit board and the second printed circuit board via connection ends disposed at opposite ends thereof, the second flexible connection member comprising a wire configured to transmit power; and an adhesive member attached to the first flexible connection member so as to make the first flexible connection member maintain a shape thereof constant within a designated area while the foldable housing is being folded and unfolded.”

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the foldable display device 

The primary reason for allowance of independent claim 13 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable electronic device comprising: a hinge structure; a foldable housing comprising a folding area in which the electronic device is substantially folded about a folding axis, the foldable housing comprising: a first housing structure connected to the hinge structure, the first housing structure comprising: a first surface facing in a first a multilayer flexible connection member placed across at least a portion of an inside of the first housing structure and at least a portion of an inside of the second housing structure, and configured to electrically connect the first printed circuit board and the second printed circuit board via connection ends disposed at opposite ends thereof, wherein one or more slits are formed in a portion of the multilayer flexible connection member corresponding to the hinge structure. 

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the foldable display device comprising a first housing and a second housing, a hinge structure, a first printed circuit board  and a second printed circuit board specifically a multilayer flexible connection member placed across at least a portion of an inside of the first housing structure and at 
Some of the close prior arts of record are US Pub 2019/0339739 A1, US Pub 2017/0302772 A1 US Pub 2017/0084673 A1, US 2018/0324964 A1 and US Pub 2017/0357289 A1.
The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure and how they operate when the foldable display device is in a folded state. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841